Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
At [0022], line 1, “exterior side S1” should be “exterior side S1 (FIG.6B)”. 
At [0024], lines 1-2, “an end 52a” should be “an end 52a (FIG.6A). 
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities: on line 6, “sealing contact the other” should be “sealing contact with the other”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 8-12, and 14 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Oakley et al. 
For claim 1 Oakley et al. (4119325) discloses a seal for a vehicle door, the seal comprising:
a lower seal member (1) structured to be mounted (capable of mounting) to a lower vehicle door portion; and
an upper seal member (3) structured to be mounted (mountable) to an upper vehicle door portion, 
the upper seal member being structured to sealingly contact the lower seal member when the upper vehicle door portion is mounted to the lower vehicle door portion (FIG.2),
the lower seal member including a projection (11, FIG.2) structured to abut (capable of abutting) a portion of the lower vehicle door portion when the lower seal member is mounted to the lower vehicle door portion, so as to prevent a movement of the lower seal member in a direction toward the portion of the lower vehicle door portion during movement of one of the lower seal member and the upper seal member toward sealing contact with the other one of the lower seal member and the upper seal member.

    PNG
    media_image1.png
    648
    1097
    media_image1.png
    Greyscale

For claim 2, the upper seal member (3) includes a projection (21), 
wherein the lower seal member includes a receptacle (19) defining a cavity structured to receive the upper seal member projection therein, 
the cavity having one or more walls (23) structured to be contacted by the upper seal member projection so as to align the upper seal member with respect to the lower seal member during the movement of one of the lower seal member and the upper seal member toward sealing contact with the other one of the lower seal member and the upper seal member, and 
wherein the lower seal member projection (11, FIG.2) extends from the receptacle in the direction of the portion of the lower vehicle door portion and is structured to abut the portion of the lower vehicle door portion so as to prevent movement of the receptacle in the direction toward the portion of the lower vehicle door portion during the movement of the one of the lower seal member and the upper seal member toward sealing contact with other one of the lower seal member and the upper seal member. 
For claim 6, the lower seal member includes an extruded lower seal portion (9) extending from the receptacle.
For claim 8, the portion of the lower vehicle door portion does not form part of the invention as the recitation is to the combination of the seal. The seal is capable of abutting a portion of a lower vehicle door portion and likewise is capable of abutting an outer door panel of the lower vehicle door portion, thereby meeting the limitations of the claim. 
For claim 9, Oakley et al. disclose a seal for a vehicle door, the seal comprising:
a lower seal member (1) structured to be mounted to a lower vehicle door portion; and
an upper seal member (3) structured to be mounted to an upper vehicle door portion and to sealingly contact the lower seal member when the upper vehicle door portion is mounted to the lower vehicle door portion, the upper seal member including a projection (21),
the lower seal member including a receptacle (19) defining a cavity structured to receive the upper seal member projection therein, 
the cavity having one or more walls structured to be contacted by the upper seal member projection during movement of one of the lower seal member and the upper seal member toward sealing contact with the other one of the lower seal member and the upper seal member, so as to align the upper seal member with respect to the lower seal member.
For claim 10, the lower seal member includes a projection (11) extending from the receptacle, wherein the lower seal member projection is structured to abut a portion of the lower vehicle door portion when the lower seal member is mounted to the lower vehicle door portion so as to prevent motion of the receptacle in a direction toward the portion of the lower vehicle door portion during the movement of the one of the lower seal member and the upper seal member toward sealing contact with the other one of the lower seal member and the upper seal member.
For claim 11, Oakley et al. disclose a vehicle door comprising:
a lower vehicle door portion (not shown, Col 2, lines 63-68); and
a lower seal member (1) mounted to the lower vehicle door portion and structured to sealingly contact an upper seal member (3) mounted on an upper vehicle door portion during assembly of the vehicle door,
the lower seal member (1) including a projection (11) abutting a portion of the lower vehicle door portion (Col 4, lines 53-58) so as to prevent a movement of the lower seal member in a direction toward the portion of the lower vehicle door portion during assembly of the vehicle door.
For claim 12, an upper vehicle door portion (not shown, disclosed) secured to the lower vehicle door portion, 
the upper vehicle door portion including the upper seal member (3) mounted thereon, 
wherein the upper seal member includes a projection (21), 
wherein the lower seal member includes a receptacle (19) defining a cavity receiving the upper seal member projection therein, 
the cavity having one or more walls (23) sealingly contacted by the upper seal member projection, and 
wherein the lower seal member projection (11) extends from the receptacle in a direction toward the portion of the lower vehicle door portion and abuts the portion of the lower vehicle door portion.
For claim 14, the lower seal member includes an extruded lower seal portion (9) extending from the receptacle.
Allowable Subject Matter
Claims 3-5, 7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baba et al. and the EP 836 show other seals. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616